Exhibit 10.25

 



 

First Amendment to Lease Agreement

Zomedica Pharmaceuticals, Inc.

100 Phoenix Drive, Suite 190

 

 

This First Amendment to the Lease Agreement (the "Lease") dated August 23, 2016,
for premises located at I00 Phoenix Drive, Ann Arbor, Michigan 48108, by and
between Wickfield Phoenix, LLC, a Michigan limited liability company
("Landlord"), and Zomedica Pharmaceuticals, Inc., a Delaware corporation
("Tenant", "Zomedica").

 



 

 

NOTWITHSTANDING anything to the contrary contained in the Lease to which this
Amendment to Lease is attached and made a part thereof, the Landlord and Tenant
agree as follows:

 

1.Definitions:

 

(a)The term "Lease" shall mean that certain office lease dated August 23, 2016,
for the space known as Suite 190 (the"Premises") located at 100 Phoenix Drive,
Ann Arbor, Michigan (the "Building").

 

(b)The term "Additional Premises" shall mean the 18,640 additional rentable
square feet (RSF) inclusive of common area load as set forth below and as more
fully described on the floor plan attached hereto as Exhibit A:

 

a.Suite 125, East Tower; 5,844 rentable square feet

b.Suite 180, West Tower; 10,382 rentable square feet;

c.Suite 195, West Tower; 2,414 rentable square feet;

 

(c)The term "Additional Premises Proportionate Share" shall mean five and 69/100
percent (5.69%).

 

(d)The term "Additional Premises Commencement Date" shall mean August I, 2018.

 

2.Premises: As of the Additional Premises Commencement Date, Landlord shall
lease to Tenant the Additional Premises under the terms and conditions contained
in the Lease, as herein amended. Thereafter, except as stated herein, all terms
and conditions in the Lease pertaining to the Premises shall apply with equal
force and effect to the Additional Premises.

 

3.Additional Premises Base Rent: Tenant shall pay "Additional Base Rent" in
accordance with the payment terms of the Lease, beginning on the Additional
Premises Commencement Date and for a period of forty-three (43) months each date
thereafter on which Base Rent is due under the Lease. Tenant shall pay
Additional Base Rent to Landlord in monthly installments as follows

 

 

 1 Zomedica Lease Amendment_Additional Premises

 



TERM

$/SQ.FT

18,640

Monthly Annually (1)     Months 1-7 $22.50 $34,950.00 $244,650.00 (1)     Months
8-19 $23.18 $36,006.27 $432,075.20 (2)     Months 20-31 $23.87 $37,078.07
$444,936.80 (3)     Months 32-43 $24.59 $38,196.47 $458,357.60 TOTAL BASE RENT
$1,580,019.60

 

4.Additional Premises Improvements: Landlord delivered the Additional l Premises
to Tenant in "AS IS", "broom clean" condition on or before May 1, 2018. Tenant
shall at its sole cost and expense make certain leasehold improvements to the
Premises pursuant to the space plan and design agreed to and approved by both
Tenant and Landlord and attached hereto as Exhibit A (the "Space Plan").
Notwithstanding the foregoing, to the extent Landlord agrees to pay for any
portion of the Additional Premises improvements, such payment shall be amortized
at 7% interest into the Additional Premises Rent. All Change orders shall
require written approval by both Landlord and Tenant.

 

5.Additional Parking: Tenant shall be entitled to the non-exclusive use of the
exterior on-grade parking areas (that are not otherwise reserved) located on the
Development ("Parking Area").

 

6.General: Capitalized terns not otherwise defined in this Amendment shall have
the meanings set fo1th in the Lease. Except for the terms explicitly amended or
modified by this Amendment, all of the other te1ms and conditions of the Lease
shall remain in full force and effect. Tenant hereby acknowledges that as of the
date hereof, Tenant has no claims arising under the Lease against Landlord, its
agents or beneficiaries, and that Tenant knows of ne default or failure on the
part of Landlord to perform any covenant, condition or undertaking to be kept or
performed by Landlord under the Lease. Tenant hereby releases Landlord from any
liability under the Lease p1ior to the date hereof.

 

This Amendment to Lease Agreement is executed by and effective on this 31st_ day
of July, 2018.

 

 

LANDLORD:          WICKFIELD PHOENIX LLC, a Michigan limited liability company  
       By:  /s/Bradley J. Hayosh             Bradley J. Hayosh   Its: 
Authorized Agent  

 

 

 2 Zomedica Lease Amendment_Additional Premises

 



TENANT:          ZOMEDICA PHARMACEUTICALS, INC, a Delaware corporation         
By:  /s/ Gerald Solensky Jr.                 Its:  Chairman – CEO  

 

 

 

 



 3 Zomedica Lease Amendment_Additional Premises

 

EXHIBIT A

 

SPACE PLAN

 

 

 

 

 

 

 

 



 4 Zomedica Lease Amendment_Additional Premises

 

 

[exh1025_01.jpg]

 

 

[exh1025_02.jpg]

--------------------------------------------------------------------------------

